DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment to the claims has not been filed. Thus, Claims 1-20 filed on 12/29/2020 are currently pending, Claims 7-11 and 19-20 have been withdrawn from further consideration and Claims 1-6 and 12-18 are under examination.

Withdrawn Rejections
Applicant has filed a certified translation of the foreign priority document and thus the foreign priority filing document, Apr. 21, 2016, has been perfected and antedates the effective filing date of Patent application publication number US2019/0218162A1, May 19, 2016. Thus, the 102(a)(1) and 103 rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS
	Claims 7-11 and 19-20 have been cancelled.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: patent application publication number US2017/0210686A1 (US’686 hereinafter) (Effectively filed Jul. 2, 2014; cited in Office Action 12/09/2019).
US’686 teaches in Figs.3, 8 and 9 ([0208]-[0212] for description) a method for producing 2,3,3,3-tetrafluoropropene (1234yf), the method comprising subjecting 2-chloro-3,3,3-trifluoropropene (1233xf) to a fluorination reaction using HF in at least two reactors 10, 11 and 12 (Fig. 3) and 40 (or 40a,b), 48a and 48b (Figs. 8-9) where the reactors alternate in a fluorination mode and in regeneration mode ([0160]-[0163], [0213] and [0222]) by assembling the valves at the inlets 20-22 ([0162]) and 20 and 21 ([0220]). US’686 that the regeneration mode comprises regeneration of fluorination catalyst. Accordingly, if the reactors have to alternate between the fluorination mode and regeneration mode, the fluorination reaction has to be necessarily halted in one of the reactors to conduct regeneration of the catalyst.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

However, even though US’686 teaches in Fig. 3 the use of three reactors where the reaction is carried in reactor 10, a second reactor 11 is waiting stage and the regeneration stage is conducted in reactor 12, Fig. 3 fails to use that x numbers of reactors are in activated state (where HCFC and/or HFC are obtained) and the reaction is halted in (n-x) number of reactors, wherein n is a total number of reactors and x is 2 or more. In other words, only one reaction stage is used in Fig. 3, i.e. only x = 1 number of reactor and NOT 2 or more. Furthermore, even though US’686 teaches in Figs. 8 and 9 the use of three and four reactors, respectively, the figures fail to present that the reactors in the activated state (where HCFC and/or HFC are obtained) are sequentially alternated to while halting the reaction in at least other reactors. Accordingly, the 102(a)(1) rejections as being anticipated by US’686 have been withdrawn.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Claims 1-6 and 12-18 are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622